DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 02/10/2021 have been fully considered but they are not persuasive. 
35 U.S.C. 112(a)
Applicant argues: [paras.34, 38 and 31] support “a captured rotation”. Para.34 states “step 102 may involve capturing at least one first image 30 of the patients knee joint 10a in the unloaded state … the patient may be instructed to lie down in a supine position”. Para.38 states “step 104 may involve capturing a second image of the patient’s knee joint 10b in the loaded state”. Para.32 states “Knee joint may be in Varus state … Valgus state when subjected to directed force”. A PHOSITA would understand that capturing an image in the unloaded state and in a loaded state, discloses “a captured rotation”.
Response: the office is of the position that MPEP 2166 states at least in part that “The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains”. The specification of the present application can be best understood by a PHOSITA as disclosing a step of capturing two images for the knee joint, in loaded and unloaded states when the patient is in standing and supine positions, which is different in scope from “capturing rotation”, there is no indication that a rotation of the knee joint has to be captured. Capturing rotation is not supported by the original disclosure. Accordingly, the rejection is deemed proper and the rejection is hereby maintained. Applicant may amend the 
Applicant argues: claim 4 complies with the written description. Para.31 of the specification states that “knee joint 10 may be in the normal state when the patient is lying down in a supine position without subjecting knee joint 10 to a load. Knee joint 10’may be in varus state when subjected to a laterally directed force. Knee joint 10” may be in the valgus state when subjected to a medially directed force. Para.31 differentiates a state of a knee with and without force applied while a patient in a supine position. A PHOSITA would understand that the medial and lateral forces disclosed in para.31 are applied while the patient is in the supine position.
Response: the office is of the position that:  
Claim 2 requires at least in part “applying at least one directed force to the patient’s knee joint … a captured rotation of the patient’s femur relative to the tibia responsive to the at least one directed force applied to the patient’s knee” and claim 4 requires “applying the at least one directed force to the patient’s knee joint with the patient laying in a supine position”. Accordingly, a PHOSITA would understand that the directed force in claim 4 refers to that in claim 2. In arguing claim 2, Applicant stated on “pages 8 – 9 of 16” that the captured rotation may refer to loaded state “standing position” and unloaded state “supine position”, then how for the loaded state, which was explicitly stated in the specification as being captured when the patient is in standing position [see para.32, “when the patient is standing in an upright position and subjecting knee joint 10 to a load, the surrounding soft tissue may move knee joint 10 into the ”] will be captured when the patient is in supine position, as claimed.
Furthermore, Applicant argued that the medial and lateral directed forces being applied to the knee joint when the patient is in the supine position; however, the original specification does not disclose that the knee joint being captured when being in varus or valgus state, and more specifically, when the patient is in supine position, [see para.38. “To capture the loaded knee joint 10b in the second image 40, the patient may be instructed to stand in an upright position, subjecting the loaded knee joint 10b of FIG. 4 to more force than the unloaded knee joint 10a of FIG. 3.”].
Furthermore, A PHOSITA considering para.31, would understand that para.31 discloses that the knee joint may be in varus or valgus states when subjected to laterally or medially directed force. However, there is no indication that the directed force is applied to the knee joint when the patient is in supine position or being captured, as argued by the Applicant. 
In view of the preceding explanation, the office respectfully asserts that the Applicant did not provide support for the claimed limitations rendering the rejection proper. Therefore, the rejection is hereby maintained.
Applicant argues: 
Response: In response to Applicant's argument regarding the term "directed force", Applicant is apparently invoking his rights as an inventor to be his own lexicographer, arguing that he defined "directed force" in the specification in a way that requires specific limitations to be read into the term. Although a patentee may be his own lexicographer, the patent specification must support his asserted definition. Applicant did not explicitly define terms anywhere in the specification in ways that support his current assertions.  The text does not implicitly suggest that the words should be interpreted to convey the restricted interpretation that he now asserts. The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). 
In this case, although the Applicant admits on “page 12 of 16” that Hodorek discloses in [para.37] manipulating a patient’s leg into a desired position and capturing an image of the patient’s knee in the desired position. Applicant argues that Hodorek is silent with respect to applying a directional force to the patient’s knee. If Hodorek is silent with respect to applying a directional force to the patient’s knee, then how the patient’s leg is being manipulated in a desired position for capturing the patient’s knee. The office is of the position that a PHOSITA considering the entirety of Hodorek’s disclosure would understand that the manipulation of the leg requires physical directed force, and then resecting a femur for receiving a femoral component [para.40]. Accordingly, the rejection is deemed proper and hereby maintained.
Applicant argues: Bojarski fails to disclose “applying at least one directed force to the patient’s knee joint … physically applied; and resecting a patient’s femur”. Bojarski discloses creating a model of a patient’s joint based on images of the joint and virtually determining misalignment of the patient’s joint based on simulations run in a computer program. Bojarski does not disclose applying a physical, directed force to the patient’s joint.
Response: the office is of the position that Bojarski discloses in [paras.328-329, “The virtual model can be generated from patient-specific data, such 2D and/or 3D imaging data of the patient's limb … Example 9 describes a virtual model of a patient's misaligned lower limb and virtually corrected limb” and “a virtual model of a patient's misaligned lower limb and virtually corrected limb”. The imaging data is described in at least [para.276, “an imaging data collected from the patient”]. Accordingly, a PHOSITA considering the entirety of Bojarski would understand that at least a virtual model of a patient’s misaligned lower limb is generated from imaging data of the patient’s limb, and for a limb to be captured in the misaligned configuration, a direct force has to be physically applied to the knee to maintain or position or rotate the knee in the misaligned configuration from the aligned configuration in order to be captured for generating the virtual model.
Applicant argues: why the office considered Applicant’s remarks mot in light of the fact that Applicant does not disclose applying at least one directed force to the patient’s knee joint and capturing the rotation.
Response: the office respectfully directs the Applicant to “page 4 of the office action filed on 11/10/2020”, which states the reason for rendering Applicant’s arguments moot, wherein 
Applicant argues: the office action dated 01/27/2020, asserts that determining the misalignment of the patient’s knee must be based on images of patient’s rotated joint is conclusory and unsupported and thus improper “pages 14 – 15 of 16”.
Response: the office is of the position that the office action dated 01/27/2020 was prior to the extensive amendments to the claims filled on 04/27/2020. The office action dated 11/10/2020 stated that the amendments necessitated use of new rejection. Accordingly, the office is unclear as to why the Applicant is arguing the office action dated 01/27/202 instead of that dated 04/27/2020. 
In view of the preceding explanation, the rejection is deemed proper and hereby maintained, wherein each of the references to Hodorek and Bojarski discloses identical invention to that claimed.
Claim Objections
Claim 22 is objected to because of the following informalities:  
In claim 22/II.9, the recitation of “a tibia” should read “the tibia” for consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 2 – 6, 8 – 13 and 15 - 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 2, the recitation of “a captured rotation of a patient’s femur relative to a tibia responsive to the at least one directed force applied to the patient’s knee joint”, in claims 5 and 11, the recitation of “capturing a rotation”, in claims 8, 9 and 10, the recitation of “captured rotation”, in claim 15, the recitation of “receive rotation data … based on at least one directed force applied to the patient’s knee joint”, in claim 17, 
In claim 4, The recitation of “applying at least one directed force to the patient’s knee joint… with the patient laying in a supine position”, is found to have no support in the original disclosure. Applicant is requested to either point out from the original disclosure wherein it was stated in the original disclosure that the directed force is applied to the knee with the patient laying in supine position, or amend the claim omitting the newly introduced subject matter to overcome this rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2 and 4 – 6 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hodorek et al. (US Pub. 2007/0066917 A1).
Claim 2, Hodorek discloses a method of performing an arthroplasty procedure on a patient's knee joint, the knee joint including a portion of a femur and a portion of a tibia, the portion of the femur and the portion of the tibia corresponding to the same knee joint [abstract and para.27], the method comprising: 
applying at least one directed force to the patient's knee joint, the at least one directed force is physically applied [paras.32, 33 and 36, and claims 4 – 5, wherein the knee joint to be manipulated over a full range of motion]; and    
resecting a patient's femur according to a resection depth to form a physically resected femur for a femoral prosthesis [para.41, wherein distal femur to be physically cut for receiving a 
Claims 4 – 6, Hodorek discloses the limitations of claim 2, as above, and further, Hodorek discloses (claim 4) wherein applying at least one directed force to the patient's knee joint comprises applying the at least one directed force to the patient's knee joint with the patient laying in a supine position [Fig.1 and para.24]; (claim 5) capturing a rotation of the patient's femur relative to the tibia responsive to the at least one directed force applied to the patient's knee joint with at least one image to generate the captured rotation [paras.33 and 37]; (claim 6) pre-operatively generating the three-dimensional model of the patient's knee joint, the three-dimensional model based on at least one of a MRI, CT and X-ray image of the patient's knee joint [paras.8, 24, 26 and 27].
Claim(s) 2 – 6, 8, 12 – 13 and 15 – 23 is/are rejected under pre-AIA  35 U.S.C. 102a as being anticipated by Bojarski et al. (US Pub. 2011/0029093 A1).
Claim 2, Bojarski discloses a method of performing an arthroplasty procedure on a patient's knee joint, the knee joint including a portion of a femur and a portion of a tibia, the portion of the femur and the portion of the tibia corresponding to the same knee joint [abstract, paras.1-3 and claims 11 – 22], the method comprising: 
applying at least one directed force to the patient's knee joint, the at least one directed force is physically applied [paras.327-334 and/or 354-380, measuring limb movements, for example, flexion, extension, abduction, adduction, rotation, and other limb movement; according to alternative interpretation, the patient’s misaligned lower limb defines a knee joint with at least one directed force physically applied thereto, which keeps the limb in the misaligned configuration]; and 
resecting a patient's femur according to a resection depth to form a physically resected femur for a femoral prosthesis [paras. 327-334, 354, 357 and 916 - 917 wherein at least a portion of a distal femur to be physically cut / resected for receiving a patient specific implant for correcting limb misalignment], the resection depth determined based on a three-dimensional model of the patient’s knee joint, a captured rotation of the patient's femur relative to the tibia responsive to the at least one directed force applied to the patient's knee joint [i.e. paras. 289– 316, 327 – 334, 354 – 380, 739-765 and/or 828 – 832 and 844, wherein the guide(s) used to assist resecting patient’s femur, include(s) guide holes and slots to perform predetermined cuts to the patient’s femur, based on patient specific imaging data captured and fed into a computer, and wherein bone cuts and implant shapes including a bone-facing surface can be designed to achieve normal joint kinematics, and wherein patient-specific imaging data can be fed in the form of a series of 2D or 3D images of the knee joint, and wherein patient-specific kinematic data can be obtained in a gait lab and fed into computer, patient-specific navigation data can be 
Claims 3 – 6, 8, 12 – 13, 15 – 16 and 23, Bojarski discloses the limitations of claim 2, as above, and further, Bojarski discloses (claim 3) wherein applying at least one directed force to the patient's knee joint includes applying at least one of a laterally directed force and a medially directed force whereby a rotation of the patient's femur relative to the tibia causes the patient's knee joint to be in at least one of a varus state and a valgus state [paras.328-329, wherein the knee joint is rotated due to varus or valgus deformity]; (claim 4) wherein applying at least one directed force to the patient's knee joint comprises applying the at least one directed force to the patient's knee joint with the patient laying in a supine position [para.316, wherein imaging test (claim 5) capturing a rotation of the patient's femur relative to the tibia responsive to the at least one directed force applied to the patient's knee joint with at least one image to generate the captured rotation [paras.33, 37 and/or 328, wherein 2D / 3D imaging data of the patient’s limb were captured for the misaligned knee]; (claim 6) pre-operatively generating the three-dimensional model of the patient's knee joint, the three-dimensional model based on at least one of a MRI, CT and X-ray image of the patient's knee joint [paras.8, 24, 26 – 27 and 327-328]; (claim 8) measuring preoperatively at least a distance between at least a first tibial anatomic feature and a first femoral anatomic feature of the knee joint in both the three-dimensional model of the patient's knee joint and the captured rotation of the patient's femur relative to the tibia; and determining the resection depth based on the preoperatively measured distance [paras.275-279, 322-352 and 888-893, wherein the limb deformity correction can be achieved by designing and/or selecting resection dimension, and/or measurement of the patient’s joint to be obtained, i.e. joint gap, voids or spaces between one or more of the patient’s biological features, and/or wherein the degree of deformity correction that is necessary to establish a desired limb alignment is calculated based on information from the alignment of a virtual model of the patient’s limb, all of the planning steps are performed pre-operatively, and wherein the resection(s) to be performed to the femur in a way to facilitate placement of an implant to properly align the joint, and allow proper articulation of the joint, based on the pre-operative determinations]; (claim 12) designing preoperatively a digital model of a patient-specific cut guide that is contoured three-dimensionally to fit against the femur and is configured to guide a cutting tool to the resection depth [paras.327, 757 and 828, wherein a patient specific surgical tool being designed]; fabricating the patient-specific cut guide using the digital model [paras.772-774]; (claim 13) wherein fabricating the patient-specific cut guide comprises using one of casting/molding process, 3-D printing, stereolithography, selective laser sintering, fused deposit modeling, laminated object manufacturing, electron beam melting [paras.772-774]; (claim 15) using a computer configured to: generate the three-dimensional model of the patient's knee; receive rotation data, the rotation data based on the at least one directed force applied to the patient's knee joint; and provide an output associated with the resection depth to enable resecting the patient's femur; and wherein resecting the patient's femur according to the resection depth includes resecting the patient's femur using a cut guide configured to guide a cutting tool [paras.281-287, 327 – 334, 354-360 and 426-432, wherein the generated models, misaligned and corrected alignment, are based on data/images fed into computers, and wherein the resection dimension is preoperatively determined based on information derived from the models, and wherein a guide is used for directing the clinician resecting the bone based on information derived from the models]; (claim 16) wherein: the resection depth to form the physically resected femur for a femoral prosthesis is further determined based a table and a first angle, a second angle, a first distance, a second distance, or a combination thereof, and the first angle, the second angle, the first distance, and the second distance are determined based on the captured rotation of the patient's femur relative to a tibia responsive to the at least one directive force applied to the patient's knee joint [paras.275-279, 327-330, 332, 360, 392, 434, 448-452 and 892, and Figs. 128-129 and 135, wherein angles between axes of the bones of the limb and corresponding mechanical axes are determined, and distance between femoral condyles and corresponding tibial portions being determined based on the captured misaligned limb, and/or (claim 23) wherein the resection depth is further determined based on at least one distance between at least a first femoral anatomic feature and a first tibial anatomic feature of the knee joint; the distance responsive to the at least one directed force applied to the patient’s knee, and the distance includes: a first distance corresponding to a lateral or medial translation of the first femoral anatomic feature relative to the first tibial anatomic feature [paras.275-279, 322-352 and 888-893, wherein the limb deformity correction can be achieved by designing and/or selecting resection dimension, and/or measurement of the patient’s joint to be obtained, i.e. joint gap, voids or spaces between one or more of the patient’s opposing biological features, and/or wherein the degree of deformity correction that is necessary to establish a desired limb alignment is calculated based on information from the alignment of a virtual model of the patient’s limb, and wherein the deformity correction can correct varus or valgus alignment or antecurvatum or recurvatum alignment, and the desired deformity correction returns the leg to normal alignment; all of the planning steps are performed pre-operatively, and wherein the resection(s) to be performed to the femur in a way to facilitate placement of an implant to properly align the joint, and allow proper articulation of the joint, based on the pre-operative determinations]  
Claim 17, Bojarski discloses a method [abstract, paras.1-3 and claims 11 – 22] comprising: 
determining a first resection depth in a patient's knee joint for a femoral prosthesis based on a three-dimensional model of the patient's knee joint generated by a computer [paras.327-334 and 407-417, wherein a first resection dimension is determined based on a 3D virtual model of a patient’s limb], the three dimensional model of the patient's knee joint including a virtual femur portion and a virtual tibia portion [paras.234, 300-301, 329, 348, 427, 822 and/or 427, wherein a 
applying at least one directed force to the patient's knee joint to cause a rotation of a patient's femur relative to the tibia in response to the at least one directed force, the at least one directed force is physically applied [paras.327-334 and/or 354-380, measuring limb movements, for example, flexion, extension, abduction, adduction, rotation, and other limb movement; according to alternative interpretation, the patient’s misaligned lower limb defines a knee joint with at least one directed force physically applied thereto, which keeps the limb in the misaligned configuration]; 
generating a captured rotation based on at least one image of the rotation [paras.327-329, wherein a 3D imaging data of the misaligned patient’s limb is generated]; and 
resecting the patient's femur according to a second resection depth to form a physically resected femur, the second resection depth different from the first resection depth and determined by an adjustment to the first resection depth by an amount based on the captured rotation of the patient's femur relative to the tibia responsive to the at least one directed force applied to the patient's knee joint. [paras. 327-334, 354, 357, 407-417 and 916 – 917, Fig.26, wherein at least a portion of a distal femur to be physically cut / resected according to a second resection depth, after the assessment step, for receiving a patient specific implant for correcting limb misalignment, wherein a resection cut and guide tool features can be modified reiteratively, 
Claims 18 – 22, Bojarski discloses the limitations of claim 17, as above, and further, Bojarski discloses (claim 18) receiving at least one of an MRI, CT and X-ray image of the patient's knee joint; and pre-operatively generating, by the computer, the three-dimensional model of the patient's knee joint based on the at least one of the MRI, CT and X-ray image of the patient's knee joint [paras.8, 24, 26 – 27 and 327-329]; and wherein the at least one directed force applied to the patient's knee joint is at least one of a laterally directed force and a medially directed force whereby the rotation of the patient's femur relative to the tibia causes the patient's knee joint to be in at least one of a varus state and a valgus state [paras.328-329, wherein the knee joint is rotated due to varus or valgus deformity]; (claim 19) wherein the first resection depth is determined based on a surface contour of the virtual femur portion, a size of the virtual femur portion, a bone quality of the virtual femur portion, a surface contour of the virtual tibia portion, a size of the virtual tibia portion, a bone quality of the virtual tibia portion, anatomic axis of the virtual tibia portion, and intercondylar recess of the virtual tibia portion, an anatomic axis of the virtual tibia portion, an eminence of the virtual tibia portion, or a combination thereof, indicated by the three-dimensional model of the patient's knee joint [paras. 407-417, wherein resection cut / guide tool features / feature measurements can be modeled virtually based on biological feature measurement]; (claim 20) determining a first preoperative measurement of at least a distance between at least a first tibial anatomic feature and a first femoral anatomic feature based on the three- dimensional model of the patient's knee joint; determining a second preoperative measurement of at least a distance between at least the first tibial anatomic feature and the first femoral anatomic feature based on the captured rotation; and determining the (claim 21) generating a digital model of a patient-specific cut guide that is contoured three-dimensionally to fit against the femur and is configured to guide a cutting tool based on the second resection depth [paras.281-287, 327 – 334, 354-360, 407-417 and 426-432, wherein the generated models, misaligned and corrected alignment, are based on data/images fed into computers, and wherein the resection dimension is preoperatively determined, assessed and modified, based on information derived from the models, and wherein a patient-specific guide is designed, based on the modified measurements, to be used for directing the clinician resecting the bone based on information derived from the models]; (claim 22) wherein the first resection depth is further determined based on an average resection depth needed for a similarly situated patient with characteristics similar to those indicated by the three-dimensional model, and further comprising: determining the second resection depth based to form the physically resected femur is further determined based a look-up table using a first angle, a second angle, a first distance, a .
Claim(s) 2 and 17 is/are rejected under pre-AIA  35 U.S.C. 102a as being anticipated by Lavallee et al. (US Pat. 8337508 B2) / (US Pub. 2007/0219561 A1).
Claim 2, Lavallee discloses a method of performing an arthroplasty procedure on a patient's knee joint, the knee joint including a portion of a femur and a portion of a tibia, the portion of the femur and the portion of the tibia corresponding to the same knee joint [abstract and ¶26 and claim 26], the method comprising: 
applying at least one directed force to the patient's knee joint, the at least one directed force is physically applied [¶61, by device 200]; and 
resecting a patient's femur according to a resection depth to form a physically resected femur for a femoral prosthesis [¶51, femoral cuts], the resection depth determined based on a three-dimensional model of the patient's knee joint [¶44, calculating distance from the femoral bone model], a captured rotation of the patient's femur relative to the tibia responsive to the at least one directed force applied to the patient's knee joint [¶72-74, surgeon can view 3D images of the knee as well as device 200], the three-dimensional model of the patient's knee joint including a virtual femur portion and a virtual tibia portion [¶72-74], and the three-dimensional 

    PNG
    media_image1.png
    793
    605
    media_image1.png
    Greyscale

Claim 17, Lavallee discloses a method [abstract and ¶26 and claim 26] comprising: 
determining a first resection depth in a patient's knee joint for a femoral prosthesis based on a three-dimensional model of the patient's knee joint generated by a computer [¶27, 44 and 72 
applying at least one directed force to the patient's knee joint to cause a rotation of a patient's femur relative to a tibia in response to the at least one directed force, the at least one directed force is physically applied [¶61, by device 200]; 
generating a captured rotation based on at least one image of the rotation [¶72-74, surgeon can view 3D images of the knee as well as device 200]; and 
resecting the patient's femur according to a second resection depth to form a physically resected femur, the second resection depth different from the first resection depth and determined by an adjustment to the first resection depth by an amount based on the captured rotation of the patient's femur relative to the tibia responsive to the at least one directed force applied to the patient's knee joint [Fig.7 to Lavallee above, wherein the femur has at least two resections of different depth from one another, to prepare the femur for receiving an implant for providing an alignment to the knee, ¶51, femoral cuts].
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bojarski et al. (US Pub. 2011/0029093 A1) in view of Tosugarakis et al. (US Pub. 2010/0303317 A1).
Bojarski discloses the limitations of claim 8, as above, and further, Bojarski discloses wherein the model of the misaligned knee joint “captured rotation” and the model of the aligned joint are correlated for preoperatively designing surgical tools and implants corresponding the distance between the tibia and femur for correcting the misalignment of the joint [paras.327-328]; except for explicitly disclosing overlapping corresponding regions of one of tibia and femur in the two scans to measure the distance between anatomic features.
Tsougarakis teaches an analogous method of treating a joint [abstract and paras.15 and 19] comprising obtaining / capturing two scans for a joint and overlapping the scans [paras.82-86].
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Bojarski and Tsougarakis, and overlap at least two scans of  the models of the knee joint of the method of Bojarski in view of the method of Tsougarakis. One would have been motivated to do so in order to create natural or near natural relationships between the articular surfaces of the femur and the tibia, in order to assist the user for performing accurate quantitative measurements of the joint.
Claims 10 – 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bojarski et al. (US Pub. 2011/0029093 A1) in view of Otto et al. (US Pub. 2010/0076563 A1).
Bojarski discloses the limitations of claim 8, as above, and further, Bojarski inherently discloses wherein a first size of an anatomic feature in the three- dimensional model of the 
Bojarski does not explicitly disclose scaling with at least one magnification marker at least one of the three-dimensional model of the patient's knee joint and the captured rotation of the patient's femur relative to the tibia.  
Otto teaches an analogous method [abstract and para.3] comprising a step of scaling with at least one magnification marker at least one of the three-dimensional model of the patient's knee joint [paras.62-70].
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Bojarski and Otto, and scale at least one of the models of Bojarski with magnification marker in view of Otto. One would have been motivated to do so in order to facilitate aligning the at least one model of Borjarski with respect to a standard reference frame and scale [Otto, para.69] to facilitate the assessment process of the at least one model.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 02/10/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/SAMUEL S HANNA/Primary Examiner, Art Unit 3775